Citation Nr: 1622426	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's original service connection claim for bilateral hearing loss was initially denied in an October 2007 RO decision.  In February 2008, the Veteran filed a notice of disagreement (NOD) with this determination.  Prior to the issuance of a statement of the case (SOC) regarding the issue, however, a June 2008 RO decision granted his service-connection claim.  This was a full grant of benefits originally sought by the Veteran.  Thereafter, in May 2009 the Veteran initiated this appeal by filing an NOD regarding the noncompensable disability rating assigned for his service-connected bilateral hearing loss disability.

In January 2015, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a March 2015 VA Form 9, the Veteran requested an in-person Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) with regard to his hearing loss claim.  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a) (2015).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






